Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 4, 2015

                                       No. 04-15-00427-CV

  CRAWFORD MEDICAL SUPPLIES, LLC, Sam Maddali, Prem Swaroop Kalidindi, and
                       Maddali Realty, LLC,
                            Appellants

                                                 v.

             HUNTLEIGH HOME MEDICAL, LTD. and Jane Elizabeth Flores,
                               Appellees

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-00404
                         Honorable Michael E. Mery, Judge Presiding


                                          ORDER


        This is an interlocutory appeal of the trial court’s order denying in part appellants’ motion
to compel arbitration. On July 27, 2015, appellants filed a motion requesting a stay of further
trial court proceedings pending the resolution of this appeal. See TEX. R. APP. P. 29.3. The
motion is GRANTED. All further proceedings in the underlying cause are STAYED pending
the disposition of this appeal.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of August, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court